Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Provisions of the AIA  are acknowledged by Examiner as requested. 
Examiner Note
Final Rejection mailed 1/28/2022 is resent to restart time for Reply, in response to applicant request regarding an excerpt of the Stutzman-Rodriguez reference along with an excerpt and USPTO library search communication regarding the prior art date being not legible.  It is noted that a copy of the poster date of the Stutzman-Rodriguez reference along with an excerpt and USPTO library search communication was already included in the communication sent on 3/16/2022 along with the PTO-892. Any IDS’s submitted after the mailing of the Final rejection of 1/28/2022 have not been considered. 

A copy of Final Rejection mailed 1/28/2022 is included below, for Applicant’s convenience
The Amendment filed 7/12/2021 in response to the Office Action of 2/10/2021 is acknowledged and has been entered.    Claims 10-12 have been cancelled.  Claims 22-
Restriction/Election of Species
The Election filed 9/17/2020 in response to the Office Actions of 3/19/2020 and 9/15/2020  was acknowledged and entered as indicate in the prior Office Action.. Applicant argues that the election of species is not understood and it is not clear as to whether a new restriction was issued.  In response to this is acknowledged that a new restriction was not issued.  In response to Applicant argument that claims 7 , 11, 13-20 and newly added claim 21 are withdrawn and not to a non-elected species b, it is noted that the step of performing PCR in the diagnosis methods (claims 13-20) are not present in the detection methods.  Such steps regarding nucleic acid detection require different search terms and classes that do not overlap in scope with searches for polypeptide/antibody detection.  In response to applicant arguments that additional requirement for species b1  is improper because to indicate  whether the antibodies are exogenous or endogeneous to the sample because samples do not produce antibodies only organisms do, it is noted that the claims do not recite obtaining a sample comprising antibodies from an organism.  In fact the claims do not recite obtaining a clinical sample.    Nevertheless this additional requirement for species requirement was/is withdrawn. 
Applicant’s election with traverse of the following species was/is acknowledged: Species (a2): two polypeptides ORF 38 and ORF 52 (independent claim 1).  After further consideration, the species election is extended to ORF 38 or ORF 52 as a single polypeptide.  It is noted that applicant admitted that the specification does not disclose a 
Claims 1-6 and 22-23 are examined in view of the elected species.  

Request under Rule 37 CFR 1.56(a)
37 CFR 1.56(a) states that the "duty of candor and good faith" is owed "in dealing with the Office" and that all associated with the filing and prosecution of a patent application have a "duty to disclose to the Office" material information.
The publication of K  Stuzman-Rodrigues “Seroanalysis of Felis Catus Gammahepesvirus 1 Infection in Domestic Cats “ published in the summer of 2015, is material information associated with prosecution of the instant Application.  This publication has a publication date of “Summer 2015”.  
37 CFR 1.56(a) to provide the date the document was accessible at the Colorado University Library.   
Response to Applicant Arguments.
Applicant provided the date for public accession at the Colorado University Library to be 2017, August 14.   As applicant understands that the date of the electronically  publication is the date it was posted electronically,  Applicant admission is accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-6, 22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors(s), at the time the application was filed, had possession of the claimed invention.  
Claims are broadly drawn to a method of detecting antibodies to Felis catus gammaherpesvirus 1 (FcaGHV1) in a test sample comprising contacting the test sample recombinant FcaGHV1 ORF38 and/or ORF52 polypeptides or fragments thereof; and detecting binding between antibodies to FcaGHV1 in the test sample and at least one of the recombinant FcaGHV1 polypeptides or fragments thereof, whereby the presence of binding between antibodies to FcaGHV1 in the sample and one of the recombinant FcaGHV1 polypeptides or fragments thereof is indicative of antibodies to FcaGHV1 in the test sample, wherein the sample is from a feline or domestic cat (claims 2-4), wherein the sample is blood, serum or plasma from a domestic cat (claims 4, 12), wherein the detection assay is ELISA, indirect ELISA (claims 5-6)   
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics when coupled with a known or disclosed structure/function correlation, methods of making the claimed product, or any combination thereof.  
The specification fails to provide sufficient specific structural or physical information so as to define a genus of recombinant FcaGHV1 ORF38 and ORF52 polypeptides or fragments thereof having the desired binding properties i.e. capable of binding antibodies to FcaGHV1 in the test sample, wherein the sample is from a feline or domestic cat. 
The specification does not provide any FcaGHV1 ORF38 and ORF52 polypeptides or fragments thereof structures that give rise to the recited functions.  Instead, the specification only discloses primers used to PCR amplify a construct comprising an HA tag.  Applicants should note that written description requires more Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The specific description or guidance, not general description or guidance is needed. Clearly, instant claims do not meet the provision of 35 U.S.C § 112(a).
Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”. That is, the specification provides neither a representative number of species i.e.  FcaGHV1 ORF38 and ORF52 polypeptides and fragments that describes the claimed genus, nor does it provide a description of structural features that are common to species i.e. structural description of epitopes capable of binding antibodies to FcaGHV1 in the test sample\, wherein the sample is from a feline or domestic cat. 
As applicant provides no description or guidance for what structure( s )/fragment( s) is( are) necessary and sufficient for function of the instant intact unmodified protein(s) itself, the specification does not describe usable fragments of the protein( s).
Vas-Cath Inc. v. Mahurkar, 19U5PQ2d 1111, clearly states "applicant must convey withreasonable clarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons ofordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath atpage 1116). As discussed above, the skilled artisan cannot enVlSlon the detailed chemical structure of the encompassed genus of fragments and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). However, in view of the guidance in the instant specification the amount of experimentation required to determine functional structures or modifications for other usable poplypeptides and fragments as claimed would also be undue. 
It is well known in the art that even single amino acid changes to a peptide epitope can have significant effects upon the binding of antibodies thereto. Even "conservative" substitutions with regard to protein structure or biochemistry may have unknown, unpredictable, and significant effects on the immunoreactivity of such a modified protein compared to the unmodified protein, particularly when the relevant epitope(s) is (are) unknown and this(these) epitope(s) has (have) the potential for being unpredictably functionally altered by any substitution (Colman et al., Res Immunol. 1994 Jan;145(1):33-6).
The listed polypeptides each have a potentially large number of antibody-binding epitopes since antibody an epitope may be as small as 6-15 shared amino acid residues (e.g., Lerner et al.,  Nature 1982; 299:592-596, see page 595-596).  Relevant epitopes may be conformationally defined, not linear, and mere fragmentation may also have unknown and unpredictable effects on antibody binding.  Not knowing, absent further experimentation, which modifications or fragments function and which do not leads to one having no predictability or expectation of success for the function of any given recombinant FcaGHV1 ORF38 and ORF52 polypeptides or fragments thereof having the desired binding properties i.e. capable of binding antibodies to FcaGHV1 in the test sample.  However, applicant provides no guidance to which epitope(s) is( are) Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement. For example, if there is a well established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.  The specific description or guidance, not general description or guidance is needed. Clearly, instant claims do not meet the provision of 35 U.S.C § 112(a).
In this case, applicant provides no description or guidance for what structure(s)/fragment(s) is(are) necessary and sufficient for function of the instant recombinant FcaGHV1 ORF38 and ORF52 polypeptides or fragments thereof having the desired binding properties i.e. capable of binding antibodies to FcaGHV1 in the test sample when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function.  
In addition, the genus sample is broad (claims 1-3, 5-6  and 10). The specification discloses the test sample comprising the antibodies to Felis catus gammaherpesvirus 1 (FcaGHV1) is a blood, serum or plasma sample from a domestic cat (instant claim 4).  The specification fails to disclose any working example using any other samples e.g. tears, saliva, CSF etc. and there is no evidence that antibodies to to Felis catus gammaherpesvirus 1 (FcaGHV1) exist in any other sample except blood, serum or plasma sample.MPEP § 2163.02 states: 'an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed'. as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed. See Vas-Gath, Inc. v.Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991 ).
Response to Applicant arguments.
Applicant arguments have been considered but not found persuasive. 
In response to Applicant argument that the sequences of ORF38 and ORF52 of FcaGHV1 as they appear on the Genebank accession appear to have  been published on 11/24/2005 as shown, were known and need not be disclosed, ir is initially noted that such date is not clear on the submitted reference.  In addition similar to trademark compositions which can have elements therein change without the trademark name itself changing, Genebank accession numbers likewise can remain the same while the structure may be amended or changed overtime (i.e. if mistakenly identified previously.
In addition, applicant provides no description or guidance for what structure(s)/fragment(s) is(are) necessary and sufficient for function of the instant recombinant FcaGHV1 ORF38 and ORF52 polypeptides or fragments thereof having the desired binding properties i.e. capable of binding antibodies to FcaGHV1 in the test sample when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In response to applicant arguments that one of skill in the art could identify antigenic fragments because these  MPEP 2163 (I)(A).  In response to applicant arguments that the test sample can be blood serum or plasma, this is not a representative number of species for the claimed genus “sample” given applicant’s disclosure, the state of the art, and the level of ordinary skill as of the effective filing date(s).  The specification fails to disclose and prior art does not teach any working example using any other samples e.g. tears, saliva, CSF, organ tissues, etc.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinaryskill in the art to which said subject matter pertains. Patentabilityshall not be negatived by the manner in which the invention was made.

Claims 1-6 and 22-23 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being unpatentable over Stutzman-Rodriguez et. al.  (New Horizons in Translational Medicine , 5/2015,vol 2, issues 4-5,  page 131) in view of Reisch et al. (Journal of Virological methods 1996;57, pages 71-85)  and Millman et al.  (Veterinary Microbiology, 2011;150, p15-20).
Stutzman-Rodriguez et. al.  teach throughout the Abstract, a serological assay for detecting FcaGHV1 in a serum sample from a domestic cat comprising cloning  FcaGHV1 genes into mammalian expression vectors, expressing of recombinant proteins in cell lines and contacting with the serum sample to test reactivity by an immunofluorescence assay with for immunofluorescent antibody staining.   Stutzman-Rodriguez et. al.  teach both ORF38 and ORF 65 elicit antibodies during  elicits 
While Stutzman-Rodriguez et. al. teach cloning  FcaGHV1 genes into mammalian expression vectors, both ORF38 and ORF 65 elicit antibodies as determined by an immunofluorescence assay,  Stutzman-Rodriguez et. al. are silent regarding ORF52.
Reisch et al teach a 23kDa protein assigned to open reading frame BLFR2, is an important antigen for the detection of EBV in human serum (Abstract, Fig 1).  Reisch et al teach cloning, expression, purification of recombinant BLFR2 and characterization of antigenic properties by Immunoblot and ELISA (whole publication).  The ELISA is an indirect assay, wherein recombinant  BLFR2 is bound on the plate, contacted with patient serum to form a complex that is further detected with a labeled human anti-IgG (page 75, left second paragraph).  FcaGHV1 ORF52 is a BLFR2 homolog as evidenced by the instant spec, table 1. 
Millman et al.  teach throughout  the publication and especially in Abstract, serological detection of EBV or EBV-like virus in cats using an immunofluorescence assay (page 16 right column).  In particular, Millman et al.  teach contacting fixed proteins from an EBV producing cell line i.e. P2HR-1 with feline serum to form immune-complexes and further detection with an anti-cat FITC-IgG detection.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to have motivated Stutzman-Rodriguez et. al. to express all of FcaGHV1 recombinant proteins including a EBV homologues to determine reactivity to FcaGHV1  EBV or EBV-like viruses and FcaGHV1  belong to the same family of herpes viruses i.e. gamma.  
Since cats infected with EBV or an EBV like virus can mount an immune response against human EBV proteins as taught in Millman et al.  wherein human EBV proteins include BLFR2 that has been shown to be associated with EBV in an ELISA assay as taught in Reisch et al. , it would have been with expectation of success that FcaGHV1 ORF52 is antigenic  in cats since FcaGHV1 ORF52 is a EBV BLFR2 homolog as evidenced by the instant spec, table 1, due to protein homology and cross-reactivity
One would be motivated to use recombinant DNA technology to produce diagnostically relevant  FcaGHV1 antigens and homologues thereof to  i.e. FcaGHV1 ORF38  and FcaGHV1 ORF52  as taught in Stutzman-Rodriguez et. al. and Reisch et al.  for a better evaluation and to improve the specificity and sensitivity of the serodiagnosis of FcaGHV1.  
It would have also been prima facie obvious, before the effective filing of the claimed invention, to have used an indirect ELISA in the method of Stutzman-Rodriguez et. al.  for the detection of antibodies to relevant FcaGHV1 antigens including EBV homologues taught in Stutzman-Rodriguez et. al.  and Reisch et al.   .
One would be motivated to do so to improve throughput by using multiple antigens to test the antibody reactivities and improve assay accuracy as the immunofluorescence assay of Stutzman-Rodriguez et. al. is time consuming, difficult to standardize  and unsuitable for examining a large series of antigens as taught in Reichl et al 
The claimed ORF38 and ORF52 appears to be the full length ORF38 and ORF52 and same as the prior art product absent a showing of unapparent differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Response to Applicant Arguments

Applicant arguments have been considered but not found persuasive.  Applicant cancelled claim 10 and 12 that were rejected under under 35 U.S.C. 102(a)(1)) as being anticipated by Stutzman-Rodriguez et. al.  (New Horizons in Translational Medicine , 5/2015,vol 2, issues 4-5,  page 131) but argue that in fact Stutzman-Rodriguez et. al. is not prior art under 103, because the date is not printed on the document and in fact the publication date is on 9/11/2015, as evidenced by an included document.  
It is initially noted that while Applicant included a document, a date of 9/11/2015 is not visible.  .
In response to Applicant that the primary reference Stutzman-Rodriguez et. al. is not prior art, it is noted that the publication date is 5/1 2015 as shown on page 2 of the included Abstract.  As previously submitted, the date in 5/1/2015, see the magnification below.  In addition, the USPTO Library confirmed the date, see below.  


    PNG
    media_image1.png
    950
    887
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    657
    509
    media_image2.png
    Greyscale






Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/           Primary Examiner, Art Unit 1641